Citation Nr: 0941773	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-27 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel







INTRODUCTION

The Veteran had active service from June 1952 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a written statement, dated in September 2009, the 
Veteran's representative maintains that the Veteran currently 
wears hearing aids, arguing that the functional impact of his 
disability upon his daily life is substantial.  Accordingly, 
in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United 
States Court of Appeals for Veterans Claims (Court) found 
that audiologists must describe the effects the Veteran's 
hearing loss has on occupational functioning and daily 
activities so that it can be determined if an extraschedular 
evaluation may be assigned.  In this regard, the Board's 
review of the September 2006 fee-basis examination report 
reflects that the Veteran has difficulty "detecting 
conversation," and that the functional impairment is 
"bilateral hearing impairment."  The Board finds this is an 
inadequate description of the effect the Veteran's hearing 
loss has on his occupational functioning and daily 
activities.  Consequently, for all of the foregoing reasons, 
the Board finds that this claim must be remanded for 
additional VA audiological examination.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination to determine the current 
severity and effect of his hearing loss on 
his occupational functioning and daily 
activities.  All indicated tests should be 
conducted.  The claims file must be made 
available and reviewed by the examiner.  
In addition to objective test results, the 
examiner should fully describe the 
functional effects caused by the hearing 
disability in his or her final report, 
including specifically, the effect of the 
Veteran's hearing loss on his ability to 
communicate and the impact of such on his 
employability.  The examiner should also 
address whether, and to what extent, his 
hearing loss decreases his ability to 
communicate effectively with other people.  
In addressing the functional effects of 
the Veteran's hearing loss on his 
occupational functioning generally, the 
examiner should consider his employment 
history, educational background, and day-
to-day functioning in relation to his 
bilateral sensorineural hearing loss.  All 
opinions must be supported by a clear 
rationale, with citation to relevant 
medical findings.

2.  The RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required. If further action is required, 
it should be undertaken prior to further 
claim adjudication.

3.  The RO will then readjudicate the 
Veteran's claim. If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case. An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to 
be returned to the Board, following 
applicable appellate procedure. The 
Veteran need take no action until he is so 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



